DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Korean Patent Application No. KR10-2019-0172254, filed on December 20, 2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: figures 5-7 have "D1 and D2" which are not described/mentioned in the specification .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of Zhang (US 2018/0293894 A1).
Regarding claim 1, Zhang discloses confirming whether the surrounding situation of the vehicle satisfies a lane change condition when a lane change command occurs while the vehicle is driving autonomously (see Zhang paragraph “0010” “determine whether a sufficient space exists between a vehicle in the adjacent lane ahead of the subject vehicle and a vehicle in the adjacent lane behind the subject vehicle; and (vii) cause, upon determination that the sufficient space exists, the subject vehicle to move from the current drive lane to the adjacent lane” and via paragraph “0060”),
performing deflected driving in the lane of the vehicle to indicate a lane change intention when the surrounding situation of the vehicle does not satisfy the lane change condition (see Zhang paragraph “0038” “The driver operates the turn signal switch 210 to input a lane change instruction when the driver intends to change a drive lane where the subject vehicle X1 is driving to another lane” and via paragraphs “0067” and “0069” “At S200, the turn signal light 510 starts to blink upon receiving the lane change initiation signal from the turn signal switch 210. In addition, at S200, the lane boundary approach portion 150 performs a lane boundary line approach process” and via paragraph “0079” “At S400, the detection portion 140 determines whether a sufficient space exists ahead of the subject vehicle X1 and behind the subject vehicle X1 in the adjacent lane 20”), 
and performing a lane change corresponding to the lane change command when the yield intention for the lane change intention is confirmed from another vehicle around the traveling lane after indicating the lane change intention through the deflected driving (see Zhang paragraph “0045” “The turn signal light 510 starts to blink upon receiving the lane change initiation signal from the turn signal switch 210. The turn signal light 510 expresses an intention of the lane change of the driver for another vehicle including the adjacent vehicles Y1, Y2” and via paragraph “0059” “FIG. 3C shows a case where drivers in the adjacent vehicles Y1, Y2 noticed the existence and the intention of the lane change of the subject vehicle X1, so that the adjacent vehicle Y1 moves forward relatively and the adjacent vehicle Y2 moves backward relatively with respect to the subject vehicle X1. Thus, a sufficient space is generated between the adjacent vehicles Y1, Y2 for the subject vehicle X1 to move into the adjacent lane 20”).

Regarding claim 2, Zhang discloses wherein the performing deflected driving in the lane comprises: driving the vehicle to be biased toward a left line or a right line of the lane without leaving the traveling lane (see Zhang as shown in figures 3c & 3d and paragraph “0078” “At S300, the subject vehicle X1 has moved close to the lane boundary line 14 while blinking the turn signal light 510. The movement of the subject vehicle X1 to the lane boundary line 14 may notify the adjacent vehicles Y1, Y2 of the intention that the subject vehicle X1 intends to change a drive lane.”).

Regarding claim 3, Zhang discloses wherein the performing deflected driving in the lane comprises: when changing the lane to the left lane of the traveling lane, driving to be biased toward the left line of the traveling lane (see Zhang paragraph “0070” “The distance from the side part of the subject vehicle X1 to the central line 40 of the lane boundary line 14 may be referred to as a clearance between the subject vehicle X1 and the central line 40….. When the subject vehicle X1 intends to move to a leftward lane, the side part represents the left side of the subject vehicle X1”), and when changing the lane to the right lane of the traveling lane, driving to be biased toward the right line of the traveling lane (see Zhang as shown in figures 3c & 3d and paragraph “0059” “FIG. 3C shows a case where drivers in the adjacent vehicles Y1, Y2 noticed the existence and the intention of the lane change of the subject vehicle X1, so that the adjacent vehicle Y1 moves forward relatively and the adjacent vehicle Y2 moves backward relatively with respect to the subject vehicle X1. Thus, a sufficient space is generated between the adjacent vehicles Y1, Y2 for the subject vehicle X1 to move into the adjacent lane 20”).

Regarding claim 4, Zhang discloses wherein the confirming the yield intention comprises: Confirming the yield intention of another vehicle from increasing the relative distance between the vehicle and another vehicle through deceleration of another vehicle around the vehicle  (see Zhang paragraph “0045” “The turn signal light 510 starts to blink upon receiving the lane change initiation signal from the turn signal switch 210. The turn signal light 510 expresses an intention of the lane change of the driver for another vehicle including the adjacent vehicles Y1, Y2” and via paragraph “0059” “FIG. 3C shows a case where drivers in the adjacent vehicles Y1, Y2 noticed the existence and the intention of the lane change of the subject vehicle X1, so that the adjacent vehicle Y1 moves forward relatively and the adjacent vehicle Y2 moves backward relatively with respect to the subject vehicle X1. Thus, a sufficient space is generated between the adjacent vehicles Y1, Y2 for the subject vehicle X1 to move into the adjacent lane 20”).

Regarding claim 6, Zhang discloses a vehicle comprising: a driver assistance system configured to control autonomous driving of the vehicle; and a controller configured to confirm whether the surrounding situation of the vehicle satisfies a lane change condition when a lane change command occurs while the vehicle is driving autonomously (see Zhang paragraph “0010” “determine whether a sufficient space exists between a vehicle in the adjacent lane ahead of the subject vehicle and a vehicle in the adjacent lane behind the subject vehicle; and (vii) cause, upon determination that the sufficient space exists, the subject vehicle to move from the current drive lane to the adjacent lane” and via paragraph “0060”),
perform deflected driving in the lane of the vehicle to indicate a lane change intention when the surrounding situation of the vehicle does not satisfy the lane change condition (see Zhang paragraph “0038” “The driver operates the turn signal switch 210 to input a lane change instruction when the driver intends to change a drive lane where the subject vehicle X1 is driving to another lane” and via paragraphs “0067” and “0069” “At S200, the turn signal light 510 starts to blink upon receiving the lane change initiation signal from the turn signal switch 210. In addition, at S200, the lane boundary approach portion 150 performs a lane boundary line approach process” and via paragraph “0079” “At S400, the detection portion 140 determines whether a sufficient space exists ahead of the subject vehicle X1 and behind the subject vehicle X1 in the adjacent lane 20”),
perform a lane change corresponding to the lane change command when the yield intention for the lane change intention is confirmed from another vehicle around the traveling lane after indicating the lane change intention through the deflected driving (see Zhang paragraph “0045” “The turn signal light 510 starts to blink upon receiving the lane change initiation signal from the turn signal switch 210. The turn signal light 510 expresses an intention of the lane change of the driver for another vehicle including the adjacent vehicles Y1, Y2” and via paragraph “0059” “FIG. 3C shows a case where drivers in the adjacent vehicles Y1, Y2 noticed the existence and the intention of the lane change of the subject vehicle X1, so that the adjacent vehicle Y1 moves forward relatively and the adjacent vehicle Y2 moves backward relatively with respect to the subject vehicle X1. Thus, a sufficient space is generated between the adjacent vehicles Y1, Y2 for the subject vehicle X1 to move into the adjacent lane 20”).

Regarding claim 7, Zhang discloses wherein the deflected driving in the lane comprises: driving the vehicle to be biased toward a left line or a right line of the lane without leaving the traveling lane (see Zhang as shown in figures 3c & 3d and paragraph “0078” “At S300, the subject vehicle X1 has moved close to the lane boundary line 14 while blinking the turn signal light 510. The movement of the subject vehicle X1 to the lane boundary line 14 may notify the adjacent vehicles Y1, Y2 of the intention that the subject vehicle X1 intends to change a drive lane.”).

Regarding claim 8, Zhang discloses wherein the deflected driving in the lane comprises: when changing the lane to the left lane of the traveling lane, driving to be biased toward the left line of the traveling lane (see Zhang paragraph “0070” “The distance from the side part of the subject vehicle X1 to the central line 40 of the lane boundary line 14 may be referred to as a clearance between the subject vehicle X1 and the central line 40….. When the subject vehicle X1 intends to move to a leftward lane, the side part represents the left side of the subject vehicle X1”), 
when changing the lane to the right lane of the traveling lane, driving to be biased toward the right line of the traveling lane (see Zhang as shown in figures 3c & 3d and paragraph “0059” “FIG. 3C shows a case where drivers in the adjacent vehicles Y1, Y2 noticed the existence and the intention of the lane change of the subject vehicle X1, so that the adjacent vehicle Y1 moves forward relatively and the adjacent vehicle Y2 moves backward relatively with respect to the subject vehicle X1. Thus, a sufficient space is generated between the adjacent vehicles Y1, Y2 for the subject vehicle X1 to move into the adjacent lane 20”).

Regarding claim 9, Zhang discloses wherein the controller is configured to confirm the yield intention of another vehicle from increasing the relative distance between the vehicle and another vehicle through deceleration of another vehicle around the vehicle (see Zhang paragraph “0045” “The turn signal light 510 starts to blink upon receiving the lane change initiation signal from the turn signal switch 210. The turn signal light 510 expresses an intention of the lane change of the driver for another vehicle including the adjacent vehicles Y1, Y2” and via paragraph “0059” “FIG. 3C shows a case where drivers in the adjacent vehicles Y1, Y2 noticed the existence and the intention of the lane change of the subject vehicle X1, so that the adjacent vehicle Y1 moves forward relatively and the adjacent vehicle Y2 moves backward relatively with respect to the subject vehicle X1. Thus, a sufficient space is generated between the adjacent vehicles Y1, Y2 for the subject vehicle X1 to move into the adjacent lane 20”).

Regarding claim 11, Zhang discloses a non-transitory computer-readable medium storing computer-executable instructions, which when executed by a processor, cause the processor to: confirm whether the surrounding situation of a host vehicle satisfies a lane change condition when a lane change command occurs while the host vehicle is driving autonomously (see Zhang paragraph “0010” “determine whether a sufficient space exists between a vehicle in the adjacent lane ahead of the subject vehicle and a vehicle in the adjacent lane behind the subject vehicle; and (vii) cause, upon determination that the sufficient space exists, the subject vehicle to move from the current drive lane to the adjacent lane” and via paragraphs “0035” and “0060”),
perform deflected driving in the lane of the host vehicle to indicate a lane change intention when the surrounding situation of the host vehicle does not satisfy the lane change condition (see Zhang paragraph “0038” “The driver operates the turn signal switch 210 to input a lane change instruction when the driver intends to change a drive lane where the subject vehicle X1 is driving to another lane” and via paragraphs “0067” and “0069” “At S200, the turn signal light 510 starts to blink upon receiving the lane change initiation signal from the turn signal switch 210. In addition, at S200, the lane boundary approach portion 150 performs a lane boundary line approach process” and via paragraph “0079” “At S400, the detection portion 140 determines whether a sufficient space exists ahead of the subject vehicle X1 and behind the subject vehicle X1 in the adjacent lane 20”),
perform a lane change corresponding to the lane change command when the yield intention for the lane change intention is confirmed from another vehicle around the traveling lane after indicating the lane change intention through the deflected driving (see Zhang paragraph “0045” “The turn signal light 510 starts to blink upon receiving the lane change initiation signal from the turn signal switch 210. The turn signal light 510 expresses an intention of the lane change of the driver for another vehicle including the adjacent vehicles Y1, Y2” and via paragraph “0059” “FIG. 3C shows a case where drivers in the adjacent vehicles Y1, Y2 noticed the existence and the intention of the lane change of the subject vehicle X1, so that the adjacent vehicle Y1 moves forward relatively and the adjacent vehicle Y2 moves backward relatively with respect to the subject vehicle X1. Thus, a sufficient space is generated between the adjacent vehicles Y1, Y2 for the subject vehicle X1 to move into the adjacent lane 20”).

Regarding claim 12, Zhang discloses storing instructions, which when executed by the processor, cause the processor to: drive the host vehicle to be biased toward a left line or a right line of the lane without leaving the traveling lane (see Zhang as shown in figures 3c & 3d and paragraph “0078” “At S300, the subject vehicle X1 has moved close to the lane boundary line 14 while blinking the turn signal light 510. The movement of the subject vehicle X1 to the lane boundary line 14 may notify the adjacent vehicles Y1, Y2 of the intention that the subject vehicle X1 intends to change a drive lane.”).

Regarding claim 13, Zhang discloses storing instructions, which when executed by the processor, cause the processor to: when changing the lane to the left lane of the traveling lane, drive to be biased toward the left line of the traveling lane (see Zhang paragraph “0070” “The distance from the side part of the subject vehicle X1 to the central line 40 of the lane boundary line 14 may be referred to as a clearance between the subject vehicle X1 and the central line 40….. When the subject vehicle X1 intends to move to a leftward lane, the side part represents the left side of the subject vehicle X1”), 
when changing the lane to the right lane of the traveling lane, drive to be biased toward the right line of the traveling lane (see Zhang as shown in figures 3c & 3d and paragraph “0059” “FIG. 3C shows a case where drivers in the adjacent vehicles Y1, Y2 noticed the existence and the intention of the lane change of the subject vehicle X1, so that the adjacent vehicle Y1 moves forward relatively and the adjacent vehicle Y2 moves backward relatively with respect to the subject vehicle X1. Thus, a sufficient space is generated between the adjacent vehicles Y1, Y2 for the subject vehicle X1 to move into the adjacent lane 20”).

Regarding claim 14, Zhang discloses storing instructions, which when executed by the processor, cause the processor to: confirm the yield intention of another vehicle from increasing the relative distance between the host vehicle and another vehicle through deceleration of another vehicle around the host vehicle (see Zhang paragraph “0045” “The turn signal light 510 starts to blink upon receiving the lane change initiation signal from the turn signal switch 210. The turn signal light 510 expresses an intention of the lane change of the driver for another vehicle including the adjacent vehicles Y1, Y2” and via paragraph “0059” “FIG. 3C shows a case where drivers in the adjacent vehicles Y1, Y2 noticed the existence and the intention of the lane change of the subject vehicle X1, so that the adjacent vehicle Y1 moves forward relatively and the adjacent vehicle Y2 moves backward relatively with respect to the subject vehicle X1. Thus, a sufficient space is generated between the adjacent vehicles Y1, Y2 for the subject vehicle X1 to move into the adjacent lane 20”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable in view of Zhang (US 2018/0293894 A1).
Regarding claim 5, Zhang discloses confirming whether the surrounding situation of the vehicle satisfies a lane change condition after confirming the yield intention and before performing lane change (see Zhang paragraph “0059” regarding a vehicle checking if the surrounding state is safe to make a lane change or not, and if not the adjacent vehicle will decelerate to make space for the host vehicle and then check if the space is enough to do the lane change “i.e. confirming once more” safely “FIG. 3C shows a case where drivers in the adjacent vehicles Y1, Y2 noticed the existence and the intention of the lane change of the subject vehicle X1, so that the adjacent vehicle Y1 moves forward relatively and the adjacent vehicle Y2 moves backward relatively with respect to the subject vehicle X1. Thus, a sufficient space is generated between the adjacent vehicles Y1, Y2 for the subject vehicle X1 to move into the adjacent lane 20” and via paragraph “0060” and “0078” “The movement of the subject vehicle X1 to the lane boundary line 14 may notify the adjacent vehicles Y1, Y2 of the intention that the subject vehicle X1 intends to change a drive lane. During the period of time, drivers in the adjacent vehicles Y1, Y2 are supposed to make a sufficient space between the adjacent vehicles Y1, Y2. When the period of time elapses, the process shifts to S400”).
Zhang does not explicitly teach confirming once more however It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Lane change system and lane change controller of Zhang to simply check the surrounding of the host vehicle to check if there is any sufficient space and any vehicle in the adjacent lane in order to notify them with an intention to do a lane change and then the adjacent vehicle will decelerate or backup to make more space for the host vehicle and after that the host vehicle will check once more “i.e. confirming once more” to see if the space is sufficient to do a safe lane change or not in order to not cause any collision with the surrounding.

Regarding claim 10, Zhang discloses wherein the controller is configured to confirm whether the surrounding situation of the vehicle satisfies a lane change condition after confirming the yield intention and before performing lane change (see Zhang paragraph “0059” regarding a vehicle checking if the surrounding state is safe to make a lane change or not, and if not the adjacent vehicle will decelerate to make space for the host vehicle and then check if the space is enough to do the lane change “i.e. confirming once more” safely “FIG. 3C shows a case where drivers in the adjacent vehicles Y1, Y2 noticed the existence and the intention of the lane change of the subject vehicle X1, so that the adjacent vehicle Y1 moves forward relatively and the adjacent vehicle Y2 moves backward relatively with respect to the subject vehicle X1. Thus, a sufficient space is generated between the adjacent vehicles Y1, Y2 for the subject vehicle X1 to move into the adjacent lane 20” and via paragraph “0060” and “0078” “The movement of the subject vehicle X1 to the lane boundary line 14 may notify the adjacent vehicles Y1, Y2 of the intention that the subject vehicle X1 intends to change a drive lane. During the period of time, drivers in the adjacent vehicles Y1, Y2 are supposed to make a sufficient space between the adjacent vehicles Y1, Y2. When the period of time elapses, the process shifts to S400”).
Zhang does not explicitly teach confirming once more however It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Lane change system and lane change controller of Zhang to simply check the surrounding of the host vehicle to check if there is any sufficient space and any vehicle in the adjacent lane in order to notify them with an intention to do a lane change and then the adjacent vehicle will decelerate or backup to make more space for the host vehicle and after that the host vehicle will check once more “i.e. confirming once more” to see if the space is sufficient to do a safe lane change or not in order to not cause any collision with the surrounding.

Regarding claim 15, Zhang discloses storing instructions, which when executed by the processor, cause the processor to: confirm whether the surrounding situation of the host vehicle satisfies a lane change condition after confirming the yield intention and before performing lane change (see Zhang paragraph “0059” regarding a vehicle checking if the surrounding state is safe to make a lane change or not, and if not the adjacent vehicle will decelerate to make space for the host vehicle and then check if the space is enough to do the lane change “i.e. confirming once more” safely “FIG. 3C shows a case where drivers in the adjacent vehicles Y1, Y2 noticed the existence and the intention of the lane change of the subject vehicle X1, so that the adjacent vehicle Y1 moves forward relatively and the adjacent vehicle Y2 moves backward relatively with respect to the subject vehicle X1. Thus, a sufficient space is generated between the adjacent vehicles Y1, Y2 for the subject vehicle X1 to move into the adjacent lane 20” and via paragraph “0060” and “0078” “The movement of the subject vehicle X1 to the lane boundary line 14 may notify the adjacent vehicles Y1, Y2 of the intention that the subject vehicle X1 intends to change a drive lane. During the period of time, drivers in the adjacent vehicles Y1, Y2 are supposed to make a sufficient space between the adjacent vehicles Y1, Y2. When the period of time elapses, the process shifts to S400”).
Zhang does not explicitly teach confirming once more however It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Lane change system and lane change controller of Zhang to simply check the surrounding of the host vehicle to check if there is any sufficient space and any vehicle in the adjacent lane in order to notify them with an intention to do a lane change and then the adjacent vehicle will decelerate or backup to make more space for the host vehicle and after that the host vehicle will check once more “i.e. confirming once more” to see if the space is sufficient to do a safe lane change or not in order to not cause any collision with the surrounding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.M.A./
Examiner, Art Unit 3664     

/HARRY Y OH/Primary Examiner, Art Unit 3664